IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0349
                               Filed July 21, 2021



IN THE INTEREST OF T.S.,
Minor Child,

K.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Montgomery County, Jennifer Bahr,

District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Ivan E. Miller, Red Oak, for appellant mother.

       Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

       Karen L. Mailander of Mailander law, PLC, Anita, attorney and guardian ad

litem for minor child.




       Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2018. She (1) challenges one of the grounds for termination cited by the district

court; (2) argues termination was not in the child’s best interest; (3) contends the

district court should have granted an exception to termination based on the parent-

child bond; and (4) asserts the district court should have afforded her additional

time to reunify with the child.

       The department of human services investigated the family after learning that

nine people in an apartment were using methamphetamine in the vicinity of a

young child. The State applied to have the child placed in protective custody. The

district court granted the application. The court later confirmed the removal and

adjudicated the child in need of assistance.

       The department afforded the mother reunification services, including drug

treatment. Those services were largely unsuccessful. The State petitioned for

termination of her parental rights. Following trial, the district court granted the

petition, citing two statutory provisions, Iowa Code section 232.116(1)(e) (2020)

(failure to maintain significant and meaningful contact) and (h) (child cannot be

returned to parental custody).

       As noted, the mother only challenges one of those grounds. We affirm on

the unchallenged ground. See In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct. App.

2014) (“[W]e need only find termination appropriate under one of these sections to

affirm.”); see also Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“[O]ur review

is confined to those propositions relied upon by the appellant for reversal on

appeal.”).
                                          3


       We turn to the question of whether termination was in the child’s best

interests. See Iowa Code § 232.116(2). The department reported that it was

“unsuccessful in reunifying the child with his mother over the [previous] year due

to lack of progress made by [the mother], despite services offered.” The mother

expressed an unwillingness to attend inpatient treatment, missed outpatient

treatment sessions, and was “unsuccessfully discharged” from those outpatient

services. The department employee overseeing the case reported that, to her

knowledge, the mother was “currently not enrolled in any substance abuse

treatment.” The mother also failed to follow through with individual therapy, missed

multiple drug tests, and had nine positive drug tests for marijuana, opiates,

amphetamines, and methamphetamine. The employee testified that “[d]ue to the

lack of follow through and the safety of [the child],” the department did not intend

to place the child with the mother on a trial basis. When asked if she believed it

would be safe to return the child to the mother in the foreseeable future, the

employee responded, “No, I do not.” Her opinion was seconded by another

department employee, who cited the mother’s “[o]ngoing use of illegal substances,

not following through with the visits that were offered to her, and also not following

through with mental health services.”         On our de novo review, we conclude

termination of the mother’s parental rights was in the child’s best interests.

       The mother also argues the court should have granted an exception to

termination based on the parent-child bond. See id. § 232.116(3)(c); In re A.B.,

957 N.W.2d 280, 300–01 (Iowa 2021). The service provider who supervised visits

testified to positive interactions between mother and child.       Nonetheless, the

mother had yet to transition from fully-supervised visits to semi-supervised visits,
                                         4


let alone unsupervised visits or a trial home placement. Because she could not

safely parent the child on an independent basis, the court appropriately declined

to grant the exception to termination.

       Finally, the mother asserts she should have been afforded additional time

to reunify with the child. See Iowa Code §§ 232.104(2)(b), .117(5). She testified

that she would “most definitely” be able to complete services to the court’s

satisfaction if she had more time. But the guardian ad litem noted that “it’s been a

year, and we are still at completely supervised visits. We are still at positive drug

screens. We are still at going to therapy twice in the last few months when, by her

own testimony, it’s recommended every week.”           Given the mother’s limited

progress with services, we conclude the district court appropriately declined to

grant the mother six additional months to reunify with the child.

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.